UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2345



LOUIS GUY LANDRY NYONDA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A78-344-062)


Submitted: September 10, 2003             Decided:   February 3, 2004


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, IMMIGRATION LAW CENTER, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General,
Christopher C. Fuller, Senior Litigation Counsel, Alison Marie
Igoe, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Louis Guy Landry Nyonda, a native and citizen of Gabon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    affirming,    without    opinion,      the   immigration

judge’s    order     denying    Nyonda’s     applications        for       asylum,

withholding of removal, and protection under the Convention Against

Torture. For the reasons discussed below, we deny the petition for

review.

           Nyonda first challenges the immigration judge’s finding

that his asylum application was untimely and that he failed to

demonstrate     a     change   in     circumstances      or     extraordinary

circumstances       excusing   the    late     filing.        See      8    U.S.C.

§ 1158(a)(2)(B) (2000); 8 C.F.R. § 1208.4(a)(4), (5) (2003).                   We

conclude that we lack jurisdiction to review this claim pursuant to

8 U.S.C. § 1158(a)(3) (2000).          See Castellano-Chacon v. INS, __

F.3d __, 2003 WL 21954648, *7 (6th Cir. Aug. 18, 2003); Tarrawally

v. Ashcroft, 338 F.3d 180, 185-86 (3rd Cir. 2003); Tsevegmid v.

Ashcroft, 336 F.3d 1231, 1235 (10th Cir. 2003); Fahim v. United

States Attorney Gen., 278 F.3d 1216, 1217-18 (11th Cir. 2002);

Hakeem v. INS, 273 F.3d 812, 815 (9th Cir. 2001); Ismailov v. Reno,

263 F.3d 851, 854-55 (8th Cir. 2001).

           Additionally, while we have jurisdiction under 8 U.S.C.

§ 1252(a) to consider Nyonda’s claims for withholding of removal

and protection under the Convention Against Torture, we find that


                                     - 2 -
he has waived his right to raise these claims before this court by

failing to raise them before the Board.          See Farrokhi v. INS, 900

F.2d 697, 700 (4th Cir. 1990) (“[A]n alien who has failed to raise

claims during an appeal to the [Board] has waived his right to

raise   those   claims   before   a    federal   court   on   appeal   of   the

[Board]’s decision.”).

           Accordingly, we deny Nyonda’s petition for review.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                      - 3 -